          Case 1:20-cv-05441-KPF Document 56 Filed 07/29/20 Page 1 of 1

                                                                    DLA Piper LLP (US)
                                                                    1251 Avenue of the Americas
                                                                    27th Floor
                                                                    New York, New York 10020-1104
                                                                    www.dlapiper.com

                                                                    Anthony Paul Coles
                                                                    T (212) 335-4844
                                                                    E anthony.coles@us.dlapiper.com

July 24, 2020

Hon. Katherine Polk Failla
United States District Court
   for the Southern District of New York
40 Foley Square
New York, NY 10007

Re:    Uniformed Fire Officers Association, et al. v. Bill de Blasio, et al.
       No. 20-cv-05441 (KPF) (RWL)

Dear Judge Failla:

       We submit this letter in response to your Honor’s Order of this evening. In that Order,
your Honor notes that “all parties agree that all sides are in agreement that the materials at issue
were disclosed by the CCRB to the NYCLU on July 14, 2020 ….”
        Please note that, in our view, that is not what the record shows. The record, including the
Declaration of Mr. Dunn at Exhibit B, shows that the CCRB placed the documents on a City web
site under the City’s control on July 14, but that the documents were not obtained by NYCLA
until July 15. See Dunn Declaration, (ECF #16-1). The July 14 email attached as Exhibit B to
the Dunn Declaration states that it is not attaching the documents. As described in our letter
motion of earlier today, the Corporation Counsel admits that the records were not obtained by
NYCLU from the City’s web site until July 15 (ECF # 36, at fn. 1).
        NYCLU’s did not obtain the documents until it accessed the website on July 15. The
open records portal is a web site controlled by the City. https://a860-openrecords.nyc.gov/. Thus,
the TRO was in effect before the NYCLU obtained the CCRB documents, and we also believe
that discovery would further confirm that conclusion.
        We deeply appreciate the Court’s attention and time. If there is any lack of clarity about
the facts, we believe further immediate discussion is important because of the significance of the
issues and the fact that the release of the CCRB documents cannot be called back once it
happens.


                                               Respectfully submitted,


                                               Anthony P. Coles


cc:    All counsel of record (via ECF)
       failla_NYSDChambers@nysd.uscourts.gov
